Citation Nr: 1647287	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  10-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel
INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for skin cancer.  In October 2009 the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.  

The RO continued to deny the claim for service connection for skin cancer (as reflected in a November 2012 supplemental statement of the case (SSOC)).

In November 2013, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include a VA examination.  After accomplishing further action, the AOJ continued to deny the claim for service connection for skin cancer (as reflected in a February 2014 SSOC) and returned this matter to the Board for further appellate consideration.

In July 2016, the Board remanded the claim on appeal to the AOJ to schedule the Veteran for a Board videoconference hearing.  

In September 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals that the documents therein are either duplicative of those contained in VBMS or irrelevant to the claim on appeal.

For reasons expressed below, the claim on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

The  Board's review of the claims file reveals that , further AOJ action on the claim on appeal is warranted.  

In his claim for service connection for skin cancer, the Veteran alleged a sunburn and subsequent infection incident, and that he was exposed to Agent Orange in service which caused him to develop skin cancer.  During  the September 2016 Board videoconference hearing, he made the same claims, and additionally testified that he believed his current skin cancer disability was due to a combination of horrible living conditions and Agent Orange exposure during service.  He reported taking showers with black water that had a horrible odor.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam era (the period beginning on January 9, 1962, and ending on May 7, 1975). 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6) (2015).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 C.F.R. § 3.309 (e) (2015).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Veteran's DD-214 indicates that he served in Vietnam during the Vietnam Era. He received Vietnam Campaign and Service Medals.  Thus, he is presumed to have been exposed to herbicides in service.  The Board notes that skin cancer is not among the list of disabilities for which presumptive service connection is available. See 38 C.F.R. § 3.309(e).   However, service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability is in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); see also Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

The medical evidence currently of records shows that the Veteran has been diagnosed with and has received treatment for skin cancer.  March 2004 private medical records note a diagnosis of squamous cell carcinoma (SCC) located on the left eyebrow.  In June 2004 the Veteran underwent surgical procedure to remove a lesion from his left eyebrow.  November 2009 private medical records note the Veteran's report of lesions on his face and a diagnosis of actinic keratosis.  April 2010 VA treatment records note a history of SCC and a VA dermatologist indicates that "sun exposure during Vietnam service may have increased the likelihood of having [current face] lesions."   

In February 2014, the Veteran was afforded a VA examination to obtain a medical opinion addressing the etiology of his current skin cancer. The examiner acknowledged the Veteran's report of a sunburn incident during service, and provided a negative nexus opinion on direct service connection.  As rationale, the examiner stated that the Veteran was not diagnosed with skin cancer until 2004, approximately 30 years after service, and has a history of significant sun exposure prior to his skin cancer diagnosis.  The examiner noted that the sunburn incident during service had a "negligible contribution to the Veteran's condition."

Notably, the February 2014 examiner provided an opinion addressing the Veteran's alleged sun exposure/sunburn during service.  However, given the Veteran's presumed exposure to herbicides during his verified Vietnam service, which he has asserted as a possible cause in connection with his claim, as well his assertions and testimony as to horrible living conditions in service, the Board finds that an addendum VA medical opinion is necessary to address these additional  theories of entitlement.  See 38 U.S.C.A. § 5103A (West 2014) 38 C.F.R. § 3.159 (2013; McClendon v. Nicholson, 20 Vet. App. 79 (2006),  See also  Barr v. Nicholson, 21 Vet. App. 303, 312  (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); and Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision"). 

On remand, the AOJ should attempt to obtain an addendum opinion from the .  February 2014 VA examiner, or, if necessary, from an appropriate physician based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo further examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim on appeal.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure all due process requirements are met, and record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records. 

As for VA records, the claims file includes VA treatment records from the Denver VA Medical Center (VAMC) dated through April 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent treatment from the Texas VA Healthcare System (since October 2013) for the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards pertinent, private (non VA) treatment). explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

In this regard, the Board notes that, during the September 2016   hearing, the Veteran reported that he started treatment for skin cancer in 1976, and thereafter received "treatment on a yearly basis, sometimes two to three treatments a year."  However, the claims file contains private medical records starting in 1999.  The Veteran also testified  that he was told by multiple physicians that his skin cancer was caused by severe sunburn.  It is unclear whether the Veteran was referring to the April 2010 VA dermatologist note associated with the claims file, or other private physician opinions.  In any event, the AOJ should specifically request such records and any other outstanding private treatment records, to include treatment starting in 1976., and any written medical opinions addressing the etiology of his current skin cancer. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations. Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matter on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain from the Denver VAMC  all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since April 2010.  Follow the procedures of 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, to particularly records of private treatment from  1976 to 1999, and any medical opinions relating to his claim.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all available records and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA clinician who conducted the February 2014 VA examination.  

If that individual is no longer employed by VA, or is otherwise unavailable, document that fact in the claims file, and arrange to  opinion), from an appropriate physician  based on claims file review (if possible).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the clinician, and the addendum opinion/examination report must include discussion of the Veteran's documented medical history and assertions.

With respect to current skin cancer,  the examiner should provide an opinion, based on sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current skin cancer disability had its onset during or is otherwise etiologically related to service, to particularly include to presumed herbicides exposure during service and/or alleged horrible living conditions therein. 

In addressing the above, the clinician n must consider and discuss all relevant in- and post-service medical and other objective evidence (to include the (April 2010 VA dermatologist opinion), as well as all lay assertions ( to  the Veteran's assertions as to in-service events, and as to the nature, extent, and continuity of symptoms).

The clinician should note that the absence of evidence of associated treatment in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

In this regard, the clinician i advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. Stegall v. West, 11 Vet. App. 268 (1998).

6. After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication, and legal authority.

7.  If the claim remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).
 

